Title: From John Adams to Josiah, III Quincy, 9 February 1811
From: Adams, John
To: Quincy, Josiah, III



Dear Sir
Quincy February 9th 1811

I have received with much pleasure your favor of the 29th of January. Before I proceed, let me premise a few preliminaries.
1. I disdain all pretentions and Thoughts of Authority, Superiority or Influence arising from Age, Experience or any thing else: and expect and desire and insist that you give no more attention or respect to any opinion of mine than if it were the opinion of the celebrated Sexton of our Church, Caleb Hayden.
2. That difference of opinion make no unnecessary Alteration in private Friendship. In the course of my Life I have differed in sentiments in Religion and Politicks from my Master Putnam and my Master Gridly and fifty others of my Friends without any diminutions of Esteem or regard. I have differed for many years in Political Sentiments from your Grandfather, your Uncle Samuel, your Cousin Jonathan Sewall, Daniel Leonard and some others the most intimate Friends I ever enjoyed, without the smallest personal Altercation, and I am bold to say without a diminution of Esteem on either side. I might enumerate a long Catalogue of others in Subsequent Periods; but you will think you already have enough of my gossiping Garrulity.
Now for your letter. When I applied the Epithet “Glorious” to the uncertainty of Politicks, I meant it ironically, as We say the Glorious uncertainty of the Law Those who smarted under the Lash of the Law probably applied it sarcastically to the Lawyers, as the Frogs said to the Boys who pelted them It is sport to you, but death to us.
I ought not to object to your Reverence for your Fathers as you call them, meaning I presume the Government and those concerned in the Direction of public affairs, much less can I be displeased at your numbring me among them. But to tell you a very great secret, as far as I am capable of comparing the Merit of the different Periods, I have no reason to believe that We were better than you are. We had as many poor Creatures and selfish Beings, in proportion among us as you have among you: nor were there then more enlightened Men, or in greater Number in proportion than there are now.
“Heaven from all creatures hides the Book of Fate” “Le grand Rouleau in haut” cannot be read by our Telegraphick Telescopes.
Should I let loose my Imagination into futurity, I could imagine that I foresee Changes and Revolutions, such as Eye hath not seen nor Ear heard: Changes in forms of Government; Changes in Religion; Changes in ecclesiastical Establishments; Changes in Armies and Navies; Changes in Alliences & foreign Relations; Changes in Commerce &c &c &c without end.
I cannot see any better Principal at present, than to make as little Innovation as possible: keep Things a going as well as we can in the present train.
The union appears to me to be the rock of our salvation and every reasonable measure for its preservation is expedient. Upon this principle I own, I was pleased With the purchase of Louisiana: because Without it we could never have secured and commanded the Navigation of the Missippi, and Without the Navigation of the Missisippi, the Western Country Would infallibly have revolted from the Union. Those states would have united with England or Spain or France, or set up an independence, or done any Thing else, to obtain the free use of that River.
I wish the constitution had been more explicit, or that the states had been consulted: but it seems Congress have not entertained any doubts of their Authority; and I cannot say that they are destitute of plausible Arguments to support their opinion.
Your Eloquence and oratory upon this question are worthy of your Father, you Grandfather, and your Great Grandfather. you spoke your own sentiments, I doubt not, with Integrity, & the sense of a Majority of your immediate Constituents, and will not only increase your Popularity with them, but extend your fame as a statesman and an orator. But will not influence at present the great Body of the people in the nation.
Prophecies of Division have been familiar in my Ears for Six and Thirty years. They have been incessant but have had no other effect, than to increase the attachment of the People to the union. However lightly we may think of the voice of the People, sometimes, they not unfrequently see further than you or I, in many great fundamental questions. And you may depend upon it they see, in a Partition of the union, more dangers to American Liberty than poor Ames’s distempered imagination conceived, and a total loss of Independence for both Fragments, or all the fragments of the union.
But I was about saying a word upon the constitution. You appear to be fully convinced that the convention had it not in contemplation to admit any state or states into our Confederation, than situated without the limits of the thirteen states. In this point I am not so clear. The Constitution it is true must speak for itself and be interpreted by its own phraseology: yet the History and state of things at the time may be consulted to elucidate the meaning of Words and determine the bona fide intention of the Convention. Suppose we should admit for argument sake, that no member of the Convention foresaw the purchase of Louisiana: it will not follow that many of them did not foresee the necissity of conquering sometime or other the Floridas and New Orleans and other Territories on this side the Missisippi. The state of things between this Country and spain 1787 was such as to render the Apprehensions of a War with that Power by no means improbable. The Boundaries were not settled, the Navigation of the River was threatened; and spain was known to be tampering and England too
You think it impossible the convention could have a Thought of a War with Great Britain and the conquest of Canada In this point I differ from you very widely. The conduct of Great Britain and the conduct of our states too was such as to keep up very serious Apprehensions between the two Powers. The Treaty of Peace Was not fulfilled on either side. The English had carry’d away the Negro’s in direct violation of a most express stipulation. They held Possesion by strong Garrisons of a long chain of posts Within our Territory commanding many nations of Indians among whom they excited dispositions hostile to us, the limits were not settled against Nova Scotia, & many Turbulences between the inhabitants arose. On the other side the old debts were not Paid and positive laws existed in many if not most of the states against their recovery. I therefore think it highly probable that the convention meant to authorize Congress in future to admit Canada and Nova Scotia into the union in case We should have a War and be obliged to conquer them by kindness or force.
As I love a Freedom and boldness in debate, I was sorry to see the Personalities against you and your constituents: yet I think Mr: Poindexter and others have offered arguments in answer to you of great Weight.
The Precedent in the admission of Vermont I have not seen answered.
With Thanks for the Documents you sent me and with one petition for a favour I Will conclude: The favour is that you would be so good as to advance five dollars for me to the Editor of The National Intelligencer, as I am a subscriber for his paper and I Will repay you the moment I see you or send it to your Lady as you please.
I am / Sir your obliged Friend

John Adams.